Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-951
                       Lower Tribunal No. 06-390-K
                          ________________

                       Clifford Jason Gregory,
                                  Appellant,

                                     vs.

     Key West Welding and Fabrication, Inc., and Edward
                      Salvador Bazo,
                                 Appellees.

     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

    Law Offices of Hugh Morgan and Hugh Morgan; W. Sam Holland;
Wasson & Associates, Chartered, and Roy D. Wasson, for appellant.

      Butler Weihmuller Katz Craig LLP, and Carol M. Rooney (Tampa), for
appellees.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.